Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 16, 2014

The Court of Appeals hereby passes the following order:

A15A0269. DUSTIN DAVENPORT v. KEISHA DAVENPORT.

      This is a suit for divorce. Defendant Dustin Davenport has filed a notice of
appeal seeking a direct appeal of the order, entered August 22, 2014, denying his
motion to compel the production of the trial transcript.
      The Supreme Court has exclusive jurisdiction over appeals in all divorce cases.
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6). Orders specifically relating to the
parties’ pending divorce are within the appellate jurisdiction of the Supreme Court.
See, e.g., Kent v. Kent, 289 Ga. 821 (716 SE2d 212) (2011) (trial court erred in
denying the motion for the trial transcript). Because the order to compel the transcript
is ancillary to the divorce proceeding, jurisdiction over this appeal is vested in the
Supreme Court of Georgia.
      Accordingly, this Court lacks jurisdiction to consider this appeal, and it is
TRANSFERRED to the Supreme Court.

                                        Court of Appeals of the State of Georgia
                                                                             10/16/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.